                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


FOX VALLEY & VICINITY CONSTRUCTION             )
WORKERS WELFARE FUND, et al.,                  )
                                               )              CIVIL ACTION
                        Plaintiffs,            )
                                               )              NO. 18 C 7043
    vs.                                        )
                                               )              JUDGE JOHN Z. LEE
KREATIVE SCAPE, INC., an Illinois corporation, )
                                               )
                        Defendant.             )


                           MOTION FOR ENTRY OF JUDGMENT

       Plaintiffs, by and through their attorneys, default having been entered against the Defendant

on January 23, 2019, request this Court enter judgment against Defendant, KREATIVE SCAPE,

INC., an Illinois corporation. In support of this Motion, Plaintiffs state:

       1.      On January 23, 2019, this Court entered default against Defendant and granted

Plaintiffs’ request for an order directing Defendant to turn over its monthly fringe benefit

contribution reports for the time period August 2018 forward. The Court also entered an order that

judgment would be entered after Plaintiffs’ received the required contribution reports and determined

the amounts due and owing from Defendant.

       2.      In or around April 1, 2019, the Plaintiff Funds received Defendant’s monthly fringe

benefit contribution reports for the time period May 2018 through October 2018. Defendant paid

all fringe benefit contributions due and owing to the Funds. (See Affidavit of David A. Dorfman).
           3.          However, due to the untimely payment of the contributions due for the months of May

2018 through October 2018, Defendant has incurred $13,998.46 for liquidated damages. (Dorfman

Aff. Par. 5).

           4.          Additionally, pursuant to the Trust Agreements, Plaintiffs have assessed interest on

the contributions due and owing and which were paid late for the months of May 2018 through

October 2018 in the amount of $2,629.12. (Dorfman Aff. Par. 5).

           5.          In addition, Plaintiffs’ firm has expended $525.00 for costs and $4,047.00 for

attorneys’ fees in this matter. (See Affidavit of Catherine M. Chapman).

           6.          Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $21,199.58.

           WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$21,199.58.



                                                                     /s/ Cecilia M. Scanlon



Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\Fvcwj\Kreative Scape\motion-judgment.cms.df.wpd




                                                         2
                                                 CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Judgment) with the Clerk of Court using the CM/ECF
system, and further certifies that I have mailed the above-referenced document by United States Mail
to the following non-CM/ECF participants on or before the hour of 5:00 p.m. this 16th day of April
2019:

                                              Mr. Isaias M. Cruz, Registered Agent/President
                                              Kreative Scape, Inc.
                                              1528 Keystone Court
                                              Elgin, IL 60120-7013

                                              Mr. Isaias M. Cruz, Registered Agent/President
                                              Kreative Scape, Inc.
                                              PO Box 249
                                              Elgin, IL 60121

                                              Office of the Secretary of State
                                              Department of Business Services
                                              Annual Reports/Registered Agent Section
                                              File #6606 5707
                                              501 S. 2nd Street, Room 350
                                              Springfield, IL 62756-1000




                                                                   /s/ Cecilia M. Scanlon

Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\Fvcwj\Kreative Scape\motion-judgment.cms.df.wpd
